DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9-11, 13-14, 16, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vandehey (USP# 4,919,144; hereinafter “Vandehey”).
Regarding claim 9, Vandehey discloses a device for filtering an electrocardiogram (ECG) signal, the device comprising: at least one memory configured to store program code (e.g. Cols 3-4, ll 60-19); and at least one processor configured to read the program code and operate as instructed by the program code, the program code including: obtaining code configured to cause the at least one processor to obtain the ECG signal (e.g. Abstract; Fig. 4A – “ECG samples at the top”); first transformation code configured to cause the at least one processor to apply a first transformation to the ECG signal to generate a transformed ECG signal, wherein the transformed ECG signal is a first derivative of the ECG signal (e.g. Fig. 4A, #44); filtering code configured to cause the at least one processor to filter the transformed ECG signal to generate a filtered transformed ECG signal (e.g. Fig. 4A, #46); second transformation code configured to cause the at least one processor to apply a second transformation to the filtered transformed ECG signal to generate a filtered ECG signal (e.g. Fig. 4A, #48 – following the pathway below step 46 as indicated above).
Regarding claim 10, Vandehey discloses the at least one processor is further configured to obtain the ECG signals based on electromagnetic signals measured at a surface of a body (e.g. Fig. 1, #30 – where the electrodes are placed on the patient’s external skin or chest cavity, and further where the obtained ECG signals would also include electromagnetic signals measured at a surface of a body, as electromagnetic interference is commonly measured and filtered out by ECGs in the art.)
Regarding claim 11, Vandehey discloses the ECG signal includes at least one from among a P-wave, a PR interval, a PR segment, a QRS complex, an ST segment, a QT interval, and a T-wave (e.g. where the examiner notes the entire ECG cycle is analyzed and the disclosure discusses a plurality of intervals including QRS intervals).
Regarding claim 13, Vandehey discloses the ECG signal is non-periodic (e.g. Col 10, ll 45-47 – “microprocessor 23 will analyze at least two consecutive 3-second segments of ECG data”).
Regarding claim 14, Vandehey discloses the ECG signal is non-continuous (e.g. Abstract – “periodically tested”).
Regarding claim 16, Vandehey discloses the filtering code comprises applying code configured to cause the at least one processor to apply a moving average window filter to the transformed ECG signal (e.g. Col 7, ll 27-29).
Regarding claim 21, Vandehey discloses the first transformation does not require an input that is continuous (e.g. Abstract – “periodically tested”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Vandehey in view of Oz et al. (USP# 9,392,952; hereinafter “Oz”).  Vandehey fails to expressly disclose the second transformation comprises an inverse transformation of the first transformation.  In the same field of endeavor, Oz discloses applying an inverse median filter following a median filter (e.g. Col 4, ll 42-47) in order to aide in detecting maternal heart peaks.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to use the known technique of applying an inverse filter as taught by Oz, to the device of Vandehey, in order to improve similar the similar device in the same manner and allowing the highlighting of targeted portions of the ECG signal like maternal heart peaks as necessary.
Conclusion
Applicant's amendment in response to the office action dated 10 November 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792